Case 2:19-cv-01164-SDW-LDW Document1 Filed 01/28/19 Page 1 of 8 PagelD: 1

Nicholas G. Sekas, Esq.

Attorney No.: 004531987

SEKAS LAW GROUP, LLC

530 Sylvan Avenue, Suite 201
Englewood Cliffs, NJ 07632

Telephone: (201) 816-1333

Attorneys for Plaintiffs, Danielle Watson

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DANIELLE WATSON,

Plaintiff, Civil Action No.:

COMPLAINT AND JURY DEMAND

JONNATHAN PAUTA; PAUTA
CONSTRUCTION; JOHN AND JANE
DOES 1-10 (unknown individuals); and
ABC CORPS. 1-10 (unknown entities),

Defendants.

 

 

 

Plaintiff, DANIELLE WATSON, residing at 725 Joralemon Street, Apartment Unit 25,
Township of Belleville, County of Essex and State of New Jersey 07109 by way of Complaint against
the Defendants, JONNATHAN PAUTA; PAUTA CONSTRUCTION; JOHN AND JANE DOES 1-10
(unknown individuals); and ABC CORPS, 1-10 (unknown entities} above says:

PARTIES

1. At all relevant times, Plaintiff DANIELLE WATSON, is an individual and resided at
725 Joralemon Street, Apartment Unit 25, Township of Belleville, County of Essex and State of New
Jersey 07109 and was the owner and operator of a 2018 Acura automobile bearing New Jersey License

Plate Number X42DMB.,
Case 2:19-cv-01164-SDW-LDW Document1 Filed 01/28/19 Page 2 of 8 PagelD: 2

2. At all relevant times, and upon information and belief, Defendant JONNATHAN
PAUTA, is an individual and resided at 23 Coalpit Hill Road, City of Danbury, County of Fairfield and
State of Connecticut 06810 and was the operator of a 2001 Chevrolet automobile bearing Connecticut
License Plate Number 7357CY, operating such automobile as the agent, servant and/or employee and
with the express and/or implied permission of Defendant PAUTA CONSTRUCTION.

3, At all relevant times, and upon information and belief, Defendant PAUTA
CONSTRUCTION, is a corporation with an address of 23 Coalpit Hill Road, City of Danbury, County
of Fairfield and State of Connecticut 06810 and was the owner of a 2001 Chevrolet automobile bearing
Connecticut License Plate Number 7357CY, which was operated by Defendant JONNATHAN
PAUTA as the agent, servant and/or employee and with the express and/or implied permission of
Defendant PAUTA CONSTRUCTION.

4, At all relevant times herein Defendants JOHN AND JANE DOES 1-10 and ABC
CORPS. 1-10 are fictitious names of unknown individuals and entities who are otherwise responsible
to Plaintiff for his injuries.

JURISDICTION AND VENUE

1, The United States District Court for the District of New Jersey has jurisdiction over this
matter pursuant to 28 U.S.C. § 1332 as the parties to this action are completely diverse and the amount
in controversy exceeds $75,000.00, exclusive of interests and costs.

2. Venue is appropriate in the United States District Court for the District of New Jersey

pursuant to 28 U.S.C. § 1391 as Plaintiff resides in the District.
Case 2:19-cv-01164-SDW-LDW Document1 Filed 01/28/19 Page 3 of 8 PagelD: 3

FIRST COUNT
DEFENDANT JONNATHAN PAUTA

5. On or about November 10, 2017, Plaintiff DANIELLE WATSON was the owner and
driver of a 2018 Acura automobile bearing New Jersey License Plate Number X42DMB and was
travelling south bound on the Garden State Parkway in Saddle Brook, New Jersey.

6. Plaintiff DANIELLE WATSON was driving the aforementioned vehicle when,
suddenly and without warning, a vehicle later found to have been driven by Defendant JONNATHAN
PAUTA and owned by Defendant PAUTA CONSTRUCTION, severely and abruptly collided with the
rear of Plaintiffs vehicle.

7.  Atthe aforesaid time and place, Defendant JONNATHAN PAUTA was the operator of a
2001 Chevrolet automobile bearing Connecticut License Plate Number 7357CY also travelling south
bound on the Garden State Parkway in Saddle Brooke, New Jersey, and was operating said vehicle as
the agent, servant and/or employee and with the express and/or implied permission of Defendant
PAUTA CONSTRUCTION in such an inattentive, careless, reckless, and negligent manner so as to
collide with the vehicle operated by the Plaintiff DANIELLE WATSON, thereby causing the Plaintiff
DANIELLE WATSON to sustain severe personal injuries.

8. Defendant JONNATHAN PAUTA had a duty to make proper observations while
operating his vehicle; maintain proper control of his vehicle; maintain proper distance between his
vehicle and other vehicles; travel at a safe speed limit; and otherwise operate his vehicle in a safe and
proper manner.

9, Defendant JONNATHAN PAUTA breached these duties of care to Plaintiff by; (a)
failing to make proper observation; (b) failing to keep the vehicle he was operating under proper
control; (c) failing to stop before crashing into the vehicle in which Plaintiff DANIELLE WATSON

was a passenger; (d) failing to maintain proper distance between the vehicie he was operating and the
Case 2:19-cv-01164-SDW-LDW Document1 Filed 01/28/19 Page 4 of 8 PagelD: 4

vehicle containing the Plaintiff, (e) failing to operate his vehicle at a safe speed limit; and (f) otherwise
operated his vehicle in an unsafe manner causing the aforementioned collision to occur.

10. As a direct and proximate result of the negligence of Defendant JONNATHAN
PAUTA, as aforesaid, Plaintiff DANIELLE WATSON suffered personal injuries, which are permanent
injuries and have caused her severe pain and suffering. These injuries necessitated medical treatment,
which has caused great pain and suffering, incapacitated her from pursuing and conducting her day to
day routine activities, and have left her with permanent disabilities that will in the future similarly
incapacitate her, cause her great pain and suffering, cause her to incur medical bills, and cause her to
require medical treatment and surgery.

11. As a direct and proximate result of the aforesaid negligence, recklessness, and
carelessness of Defendant JONNATHAN PAUTA, Plaintiff DANIELLE WATSON sustained bodily
injuries which resulted in significant injury; permanent consequential limitation of use of a body organ
or member; significant limitation of use of a body function or system; or medically determined injury
or impairment of a non-permanent nature which prevents the injured person from performing
substantially all of the material acts which constitute that person’s usual and customary daily activities.

12. The injuries and damages suffered by the Plaintiff as aforesaid are personal injuries
either exempt from or meet the requirements of one or more of the categories set forth in N.JI.S.A. §
39:6A-8(a), if said Statute is applicable to Plaintiff's cause of action as set forth in this Complaint.

WHEREFORE, Plaintiff DANIELLE WATSON demands judgment against Defendants,
JONNATHAN PAUTA; PAUTA CONSTRUCTION; JOHN AND JANE DOES 1-10 (imknown
individuals); and ABC CORPS 1-10 (unknown entities) individually and jointly, in the amount of her
damages, together with attorney’s fees, interests, costs of suit, and any other relief this Court deems

just and equitable.
Case 2:19-cv-01164-SDW-LDW Document1 Filed 01/28/19 Page 5 of 8 PagelD: 5

SECOND COUNT
DEFENDANT PAUTA CONSTRUCTION

13. Plaintiff repeats each and every allegation of all previous counts of this Complaint as if
set forth at length herein verbatim.

14. Defendant JONNATHAN PAUTA had a duty to make proper observations while
operating his vehicle; maintain proper control of his vehicle; maintain proper distance between his
vehicle and other vehicles and objects; travel at a safe speed limit; and otherwise operate his vehicle in
a safe and proper manner.

15. At the aforesaid time and place, Defendant JONNATHAN PAUTA was the operator of
a vehicle owned by Defendant PAUTA CONSTRUCTION, which vehicle he operated as an agent,
servant and/or employee, with express and/or implied permission of Defendant PAUTA
CONSTRUCTION, and which vehicle was operated in such an inattentive, careless, reckless, and
negligent manner so collide with the rear of the vehicle operated by Plaintiff, thereby causing the
Plaintiff to sustam severe personal injuries; the aforesaid inattentiveness, carelessness, recklessness,
and negligence is thereby imputed to Defendant-owner PAUTA CONSTRUCTION.

16. As a direct and proximate result of the aforesaid inaftentiveness, carelessness,
recklessness, and negligence of Defendant JONNATHAN PAUTA, Plaintiff DANIELLE WATSON,
was injured in and about her mind and body; was and will in the future be caused great pain and
suffering to her mind and body; was and will in the future be obliged to expand great sum of money for
medical aid and attention; has sustained economic loss; and incapacitated her from conducting her day
to day routine activities and was further damaged.

17. The negligence of Defendant JONNATHAN PAUTA, as aforesaid, in causing the
collision as alleged herein and the resulting injuries to the Plaintiff DANIELLE WATSON is imputed

to Defendant-owner, PAUTA CONSTRUCTION by virtue of Defendant JONNATHAN PAUTA
Case 2:19-cv-01164-SDW-LDW Document1 Filed 01/28/19 Page 6 of 8 PagelD: 6

acting as an authorized driver, employee, agent or independent contractor of Defendant-owner,
PAUTA CONSTRUCTION.

18. The injuries and damages suffered by the Plaintiff as aforesaid are personal injuries
either exempt from or meet the requirements of one or more of the categories set forth in N.J.S.A
39:6A-8(a), if said Statute is applicable to Plaintiff’s cause of action as set forth in this Complaint.

WHEREFORE, Plaintiff DANIELLE WATSON demands judgment against Defendants,
JONNATHAN PAUTA; PAUTA CONSTRUCTION; JOHN AND JANE DOES 1-10 (unknown
individuals); and ABC CORPS 1-10 (unknown entities) individually and jointly, in the amount of her
damages, together with attorney’s fees, interests, costs of suit, and any other relief this Court deems

just and equitable.

THIRD COUNT
DEFENDANTS JOHN AND JANE DOES 1-10 (unknown individuals) and ABC CORPS 1-10

(unknown entities)

19. Plaintiff repeats each and every allegation of all previous counts of the Complaint as if
set forth at length herein verbatim.

20, At the aforesaid time and place, Defendants, JOHN AND JANE DOES 1-10 was/were
unknown person or persons whose actions caused and/or contributed, directly or indirectly, to the
accident herein and the juries and damages suffered by the Plaintiff DANIELLE WATSON.

21. At the aforesaid time and place, Defendants ABC CORPS 1-10 was/were an unknown
business, corporation and/or entity, whose agents, servants and/or employees actions caused and/or
contributed, directly or indirectly, to the accident herein and the injuries and damages suffered by
Plaintiff DANIELLE WATSON.

22. Defendants JOHN AND JANE DOES 1-10 and ABC CORPS. 1-10 had a duty to make

proper observations while operating his/her/its vehicle; maintain proper control of his/her/its vehicle;
Case 2:19-cv-01164-SDW-LDW Document1 Filed 01/28/19 Page 7 of 8 PagelD: 7

maintain proper distance between his/her/its vehicle and other vehicles; travel at a safe speed limit; and
otherwise operate his/her/its vehicle in a safe and proper manner.

23. Defendants JOHN AND JANE DOES 1-10 and ABC CORPS. 1-10 breached these
duties of care to Plaintiff by; (a) failing to make proper observation; (6) failing to keep the vehicle
he/she/it was operating under proper control; (c) failing to stop before crashing into the vehicle in
which Plaintiff DANIELLE WATSON was a passenger; (d) failing to maintain proper distance
between the vehicle he/she/it was operating and the vehicle containing the Plaintiff, (e) failing to
operate his/her/its vehicle at a safe speed limit; and (f} otherwise operated his/her/its vehicle in an
unsafe manner causing the aforementioned collision to occur.

24, Asa direct and proximate result of the negligence of Defendants JOHN AND JANE
DOES 1-10 and ABC CORPS. 1-10, as aforesaid, Plaintiff DANIELLE WATSON suffered personal
injuries, which are permanent injuries and have caused his severe pain and suffering. These injuries
necessitated medical treatment, which has caused great pain and suffering, incapacitated him from
pursuing and conducting his day to day routine activities, and have left him with permanent disabilities
that will in the future similarly incapacitate him, cause him great pain and suffering, cause him to incur
medical bills, and cause him to require medical treatment and surgery.

25. The injuries and damages suffered by the Plaintiff as aforesaid are personal injuries
either exempt from or meet the requirements of one or more of the categories set forth in N.ILS.A. §

39:6A-8(a), if said Statute is applicable to Plaintiff's cause of action as set forth in this Complaint.
Case 2:19-cv-01164-SDW-LDW Document1 Filed 01/28/19 Page 8 of 8 PagelD: 8

WHEREFORE, Plaintiff DANIELLE WATSON demands judgment against Defendants,

JONNATHAN PAUTA; PAUTA CONSTRUCTION; JOHN AND JANE DOES 1-10 (unknown

individuals); and ABC CORPS 1-10 (unknown entities) individually and jointly, in the amount of her

damages, together with attorney’s fees, interests, costs of suit, and any other relief this Court deems

just and equitable.

Dated: January 2, 2019

\

es

SEKAS LAW.GROUP, LLC
Attorneys for Plaintiff, Danielle Watson

, a“ ‘
A> . .

aa Nicho]as G. Sekas, Esq.

530 Sylvan Avenue, Suite 201

~ Englewood Cliffs, New Jersey 07632

(201) 816-1333

JURY DEMAND

Plaintiff hereby asserts her right to a trial by jury and makes this demand for a jury trial.

SEKA W GROUP, LLC
Attorneys for Ph intiff, Danielle Watson

CN

a a

Dated: January 2, 2019

SN 33

ee G. Sekas, Esq.

30/Sylvan Avenue, Suite 201
Englewood Cliffs, New Jersey 07632
(201) 816-1333
